Martin, J.,
(dissenting.) This action was against the defendant as receiver of the national Trust Company of the City of Hew York. It was to recover of the defendant the possession of the bonds in question, on the ground that they were unlawfully detained by him. In the complaint it was alleged that the plaintiff owned the bonds; that they came into defendant’s possession; that, upon the plaintiff’s demand, the defendant refused to surrender *512them, and unlawfully detained them from the plaintiff. This action was based upon a demand upon the defendant for the bonds, and his refusal to surrender them, and not upon any demand made upon the trust company, or upon any unlawful conversion, detention, or act by it. Under this complaint it was held that the plaintiff was entitled to recover of the defendant the sum of $80.86 for the expense of sending a lawyer to New York to demand the bonds of said company before the defendant was appointed receiver, and notwithstanding the fact that the bonds had already been demanded of the company by the plaintiff. It is not apparent to me how this recovery can be upheld. I am aware of no principle that would justify it. The general rule of damages in actions like this is well settled! A party entitled to damages for the detention of personal property is entitled to recover the interest upon its value, or the value of its use, during the period of its unlawful detention. If properly pleaded, special damage may, perhaps, be recovered in such an action, where such damage is the necessary consequence of the defendant’s wrongful act, and is the immediate, and not remote, result of it. I do not think the proof in this case sufficient to justify the recovery of such expenses as special damage. How the expenses allowed in this case can be said to have resulted from the detention of these bonds by the defendant, after he became receiver, T cannot understand. The cases referred to in the opinion of Judge Hardin are clearly distinguished from this, and do not, I think, sustain a doctrine which would justify the recovery in this action. I am of the opinion that the court erred in permitting the plaintiff to prove such expenses, and in including the amount in the damages awarded. For such error the judgment should be reversed.
Judgment affirmed, with costs.